Pursuant to the filing of our opinion in this cause on January 4, 1937, defendant in error applied to this Court for leave to the trial court to amend the bill of exceptions as provided in Section 464 C.G.L., being Section 1 of Chapter 12018, Acts of 1927. Thereupon, this Court entered its Order granting leave to the Honorable Paul D. Barns, Judge of the Eleventh Judicial Circuit, authorizing and directing him to investigate and determine the correctness or incorrectness of the transcript of the record in this cause in so far as it relates to the count of the declaration herein which the trial court read to the jury at the time of the trial of this cause and directing the said Judge to cause to be certified to this Court his findings in this particular in the form of a supplemental transcript of the record herein.
Pursuant to that Order, the Honorable Paul D. Barns made the following finding in this regard.
"1. That the bill of exceptions settled in this cause and now on file herein is in error in that it purports to show that the trial judge read to the jury at the trial of this cause the second count of the amended declaration, whereas I find the true facts to be that the trial judge read to the jury the third count of the amended declaration, and no other count thereof. A true and correct copy of the count of the declaration herein which the trial judge read to the jury is attached hereto marked Exhibit `A,' and made a part hereof.
"2. That the transcript of record herein contains a true and correct copy of the bill of exceptions on file in said cause, in so far as it relates to the count of the declaration which it purports to show the court read to the jury; but said bill of exceptions is in error in the particulars mentioned in the preceding paragraph hereof. *Page 495 
"3. That these findings to be transmitted to the Supreme Court in accordance with the order of said Court to be used as a supplemental transcript of record in said cause now pending in said Court.
"4. That counsel of record have in nowise induced said error, but same was an inadvertent error of the Court Reporter, which failed to catch the attention of counsel or the undersigned judge.
"DONE AND ORDERED at Miami, Florida, this 8th day of February, A.D. 1937."
Exhibit "A" attached thereto is the third count of the declaration, reading as follows:
"On or about the 20th day of June, A.D. 1934, the defendant Corporation was engaged in the business of operating the Miami Biltmore Hotel, in Dade County, Florida. That on the aforesaid date plaintiff was employed by the defendant Corporation to perform certain duties in and about said hotel, among which duties was operating an electric power driven gang saw used by the defendant Corporation to cut 25-lb. cakes of ice into small cubes, and plaintiff alleges that it was the duty of the defendant Corporation to use due, proper and ordinary care and caution to furnish the plaintiff with reasonably sound, safe and suitable machinery and appliances with which he could safely perform his work as aforesaid; yet, the defendant Corporation, not regarding its duty as aforesaid, did, on or about the 20th day of June, A.D. 1934, in the County of Dade and State of Florida, negligently, recklessly and carelessly fail and refuse to use due diligence, proper care and caution to furnish the plaintiff with sound machinery and saws with which he could with reasonable safety perform his said work of sawing the 25-lb. cakes of ice into small cubes; but the said defendant Corporation furnished to the *Page 496 
plaintiff a machine, appliance and saw with which to perform said work which were insecure, defective, insufficient and dangerous, in that the saws of said machine were dull and the appliance provided for operating the shelf of said machine for the purpose of lowering the ice into the cut-off saw was broken and defective so that it would not raise and lower as was its intended purpose, but said shelf remained in a lowered position thereby exposing the cut-off saw which would have otherwise been guarded had said appliance not been broken and defective; and by reason of the dull condition of said saws, it was extremely dangerous to operate said machine, appliance and saws at a rapid rate of speed; that notwithstanding the fact that it was extremely dangerous for the plaintiff to operate said machine, appliance and saws rapidly, all of which was known or should have been known by the defendant and the defendant's foreman and vice-principal, the defendant's foreman and vice-principal, who was thereunto duly authorized in that behalf, negligently, recklessly and carelessly commanded the plaintiff in boisterous tones emphasized with oaths to hurry up with his work in operating said machine, appliance and saws; that said foreman and vice-principal repeated the order to hurry in boisterous tones and emphasized with oaths three or four times; that the orders as above stated which said defendant's foreman and vice-principal negligently, recklessly and carelessly directed to the plaintiff, excited, distracted and disconcerted the plaintiff to such an extent as rendered him unable to exercise due care for his own safety, which said conduct on the part of said defendant's foreman and vice-principal created a hazard not ordinarily incident to the employment of the plaintiff. That without any fault upon the part of the plaintiff and while he was so engaged in the work for the *Page 497 
defendant Corporation as aforesaid and on the date aforesaid while sawing the 25-lb. cakes of ice into small cubes, but solely by reason of the defective, insufficient, insecure and dangerous condition of the machine, appliance and saw which the defendant Corporation had recklessly, carelessly and negligently furnished the plaintiff with which to perform his said work and because of the aforesaid orders to hurry which said defendant's foreman and vice-principal recklessly, carelessly and negligently commanded the plaintiff to perform, which said orders the plaintiff was endeavoring to perform, plaintiff's left hand became caught in the saws of said machine and was then and there so badly cut and mangled as to necessitate the same being amputated about three inches above the wrist, thereby maiming and wounding plaintiff for life; his nervous system was thereby severely and permanently shocked and injured; he was caused thereby to suffer and will continue for an indefinite period in the future, to suffer great mental and physical pain; it will be necessary for him to purchase an artificial hand, which will cost approximately $500.00; he will be thereby forced to incur and pay medical expenses for an indeterminable period of time in the future; he was thereby prevented for a long period of time, to-wit, from the date of said injuries to the present time, and will be so prevented permanently, from carrying on or conducting his usual vocation as a farmer, at which he was capable of earning $7,500.00 per year; he also lost the employment alleged in the declaration, which was merely temporary, and which paid him at that time $45.00 per month; he has been thereby prevented from performing any form of manual labor which requires the use of his hands, and has thereby suffered the loss of large profits and earnings which he would otherwise have secured from his said labors, and will continue *Page 498 
permanently to suffer such loss of profits and earnings."
Certified copy of the Order correcting the Bill of Exceptions and transcript of the record has been filed in this Court as supplementary to the transcript of the record originally filed herein.
The above noted correction of the Bill of Exceptions and the transcript of the record eliminates from the record the error which was pointed out in our said opinion and judgment of January 4, 1937.
We have reexamined the record, have heard the argument of counsel and considered the briefs filed herein and find that the record as amended discloses no reversible error. Therefore, we cancel and withdraw our judgment of reversal heretofore entered and do now affirm said judgment of the Circuit Court, adopting as reasons therefor what was said in our said opinion of January 4, 1937, except that part thereof which referred to what then appeared as an error of the trial court in reading to the jury the first count of the amended declaration instead of the third count of the amended declaration.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.